Name: Council Decision of 30 June 1988 on an aid granted to farmers in the Federal Republic of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  Europe;  economic policy
 Date Published: 1988-07-23

 Avis juridique important|31988D040288/402/EEC: Council Decision of 30 June 1988 on an aid granted to farmers in the Federal Republic of Germany Official Journal L 195 , 23/07/1988 P. 0070 - 0071*****COUNCIL DECISION of 30 June 1988 on an aid granted to farmers in the Federal Republic of Germany (88/402/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (1), as last amended by Regulation (EEC) No 3340/87 (2), and in particular Article 2a (3) thereof, Having regard to the proposal from the Commission, Whereas, to offset reductions in prices expressed in national currency and resulting farm income losses brought about in Germany by the adaptation of agricultural conversion rates, in accordance with Annex III to Regulation (EEC) No 1678/85, Article 2a of that Regulation stipulates that a special national aid may be paid to the German farmers from 1 January 1989 onwards; whereas the overall volume of this aid may not exceed that of the additional aid expiring on 31 December 1988 authorized by Decision 84/361/EEC (3); whereas provision has also been made that the new aid may not be linked to the volume or the value of production; Whereas the German authorities are planning to implement an aid scheme corresponding broadly to the arrangements established in Article 1 of this Decision; whereas, where such arrangements are complied with, the aid scheme suggested by the Federal Republic of Germany may be deemed compatible with the terms and objectives of Article 2a (3) of Regulation (EEC) No 1678/85 and whereas it should therefore be endorsed, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to grant, from 1 January 1989 onwards until 31 December 1992, a special national aid to farmers, under the following conditions: 1. Individual farmers shall qualify annually for a unit amount of aid per hectare of utilized agricultural area of their holdings; however, the aid per holding shall not be less than DM 1 000 and shall not exceed DM 8 000 per year. 2. In principle only farmers who are members of the German farm retirement pension scheme (GAL) may qualify for this scheme. 3. The Federal Republic of Germany shall fix the unit amount referred to at point 1 and all other implementing details in such a way as to ensure that the overall volume of the special aid does not exceed, per year, that of the aid granted under Decision 84/361/EEC until 31 December 1988 in the form of a 2 percentage point reduction in VAT. Article 2 1. The Federal Republic of Germany shall notify to the Commission drafts of detailed provisions and of any further amendments relating to the implementation of the aid scheme referred to in Article 1. At the request of the Commission, it shall provide further guidance information. 2. The Federal Republic of Germany may not implement the relevant provisions before such time as the Commission has ascertained their compatibility with the stipulations set out in Article 1. The Commission shall decide on whether to approve the draft provisions within two months from the date of receiving them. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Luxembourg, 30 June 1988. For the Council The President Ch. SCHWARZ-SCHILLING (1) OJ No L 164, 24. 6. 1985, p. 11. (2) OJ No L 317, 7. 11. 1987, p. 13. (3) OJ No L 185, 12. 7. 1984, p. 41.